IN THE
                          TENTH COURT OF APPEALS

                                  No. 10-18-00325-CR

JARVIS DOMONIQUE HOWARD,
                                                              Appellant
v.

THE STATE OF TEXAS,
                                                              Appellee



                            From the 19th District Court
                             McLennan County, Texas
                            Trial Court No. 2017-2056-C1


                           MEMORANDUM OPINION

       Appellant Jarvis Domonique Howard was convicted by a jury of the offense of

unlawful possession of a firearm by a felon and sentenced to ten years’ incarceration. In

two issues, Howard challenges his conviction. We will affirm.

                                        Discussion

       A. Judicial Qualifications. In his first issue, Howard asserts that the trial court

lacked the qualifications to preside over his criminal trial. Howard did not raise this issue

in the trial court. We have previously held that the issue of a trial judge’s qualifications
must be raised in the trial court in order the preserve the issue for appeal. See Dekle v.

State, No. 10-19-00088-CR, 2020 WL 495453, at *1 (Tex. App.—Waco Jan. 29, 2020, pet.

ref’d) (mem. op.) (not designated for publication). Howard’s first issue is overruled.

       B. Suppression of Statements. In his second issue, Howard asserts that the trial

court erred by admitting Howard’s un-Mirandized statements into evidence as res gestae

statements.

       We review a trial judge's ruling on a motion to suppress under a bifurcated
       standard of review. First, we afford almost total deference to a trial judge's
       determination of historical facts. The judge is the sole trier of fact and judge
       of witnesses' credibility and the weight to be given their testimony. When
       findings of fact are not entered, we view the evidence in the light most
       favorable to the judge's ruling and assume the judge made implicit findings
       of fact that support the ruling as [long as] the record supports those
       findings. Second, we review a judge's application of the law to the facts de
       novo. We will sustain the judge's ruling if the record reasonably supports
       that ruling and is correct on any theory of law applicable to the case.

Cole v. State, 490 S.W.3d 918, 922 (Tex. Crim. App. 2016) (footnoted citations omitted); see

also Wells v. State, 611 S.W.3d 396, 405-06 (Tex. 2020).

       At the suppression hearing, the State introduced the in-car video of the events

leading up to, during, and after Howard’s arrest. There is no dispute that at no time on

the video is Howard given the warnings required by Miranda or article 38.22 of the

Criminal Code. See Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694 (1966);

TEX. CODE CRIM. PROC. ANN. art. 38.22. After reviewing the video, the trial court denied

Howard’s motion to suppress his inculpatory statements, finding that any statements

made prior to the time of Howard’s arrest, at approximately 39:08 on the video, were

admissible and that “all statements made after thirty-nine, point, zero, eight (39.08) are


Howard v. State                                                                           Page 2
res gestae, were not made in response to interrogation and are admissible.” Howard does

not challenge the admissibility of any statements made prior to his arrest.

               “The warnings required by Miranda and article 38.22 are intended to
       safeguard a person's privilege against self-incrimination during custodial
       interrogation.” Gardner v. State, 306 S.W.3d 274, 294 (Tex. Crim. App. 2009).
       “[T]he Miranda safeguards do not exist to protect suspects from the
       compulsion inherent in custody alone, nor do they protect suspects from
       their own propensity to speak, absent some police conduct which
       knowingly tries to take advantage of the propensity.” Jones v. State, 795
       S.W.2d 171, 176 n.5 (Tex. Crim. App. 1990). A defendant bears the burden
       of proving his or her statement was the product of custodial interrogation.
       Gardner, 306 S.W.3d at 294.
               An “interrogation” for purposes of Miranda means “(1) express
       questioning and (2) ‘any words or actions on the part of the police (other
       than those normally attendant to arrest and custody) that the police should
       know are reasonably likely to elicit an incriminating response from the
       suspect.’” Alford v. State, 358 S.W.3d 647, 653 (Tex. Crim. App. 2012)
       (quoting Rhode Island v. Innis, 446 U.S. 291, 301, 100 S.Ct. 1682, 64 L.Ed.2d
       297 (1980)). When, as here, we must determine whether a set of facts
       amounts to interrogation, we review the issue de novo because it is one of
       law, requiring the application of legal principles to a specific set of facts.
       See id.

Joseph v. State, 514 S.W.3d 838, 843 (Tex. App.—Houston [14th Dist.] 2017, pet. ref’d).

       Under article 38.22, oral statements may be admissible if they constitute statements

that are “the res gestae of the arrest or of the offense.” TEX. CODE CRIM. PROC. ANN. art.

38.22 § 5. A statement is res gestae if it is “made in response to a startling event,

spontaneously or impulsively, without time for reflection or contrivance, and such a

statement can be made in response to an inquiry.” State v. Ortiz, 346 S.W.3d 127, 137 (Tex.

App.—Amarillo 2011), aff’d 382 S.W.3d 367 (Tex. Crim. App. 2012) (quoting Williamson v.

State, 771 S.W.2d 601, 606 (Tex. App.—Dallas 1989, pet. ref’d)). Neither art. 38.22 nor

Miranda bar volunteered statements. Gaitan v. State, 533 S.W.3d 19, 29 (Tex. App.—


Howard v. State                                                                         Page 3
Corpus Christi 2016, pet. ref’d); see also Daniels v. State, No. 10-18-00075-CR, 2019 WL

4721276, at *2 (Tex. App.—Waco Sept. 25, 2019, no pet.) (mem. op.) (not designated for

publication). Statements by law enforcement that are normally attendant to arrest and

custody, and “[o]ff-hand remarks that are not particularly evocative under the

circumstances do not constitute interrogation. . . .” Gaitan, 533 S.W.3d at 29 (citing Rhode

Island v. Innis, 446 U.S. 291, 303, 100 S.Ct. 1682, 64 L.Ed.2d 297 (1980)).

       A review of the video reflects that Howard spontaneously volunteered

incriminating statements that were not coerced and were not in response to interrogation

by law enforcement. It is unclear exactly what statements Howard believes should have

been suppressed other than all statements made after he was placed under arrest.

       Howard was pulled over by McLennan County Sheriff’s Office Corporal James

Wolfe for failing to stop at a stop sign. Once Wolfe turned on the lights and siren in his

patrol vehicle, Howard continued for three or four blocks before coming to a stop in front

of a relative’s house. Howard parked facing the wrong way on the street and hurriedly

left the vehicle, ignoring Wolfe’s command to stay in the car. Howard left the vehicle

running, with music loudly playing. The vehicle was not registered to Howard. At least

four people approached close to the scene of the traffic stop and began questioning the

officer’s actions. Because of the gathering people and Howard’s questionable actions,

Wolfe placed Howard in handcuffs and called for assistance. One of the bystanders

yelled for Wolfe to turn it off, referring to either the vehicle or the music. By this time,

other officers had arrived. Wolfe entered the vehicle at the driver’s door and turned off

the music and the vehicle. Wolfe told Deputy Houghton that he believed he smelled

Howard v. State                                                                       Page 4
marijuana in the vehicle and asked Houghton to check. Houghton opened the front

passenger door but did not smell marijuana. Houghton shone his flashlight into the car

and saw a firearm in plain view between the driver’s seat and the center console. Wolfe

told the bystanders that there was a different situation because there was a loaded gun in

the car and that they needed to return to their house. Howard told the officers it was his

girlfriend’s gun, and she frequently leaves it in the car. Howard volunteered to Wolfe at

some point that he was a convicted felon.1 Howard was then placed under arrest. None

of the statements Howard made prior to his arrest are at issue.

        At approximately the 39:15 mark on the video, Wolfe asks Howard, “you say

you’re a felon?” Howard responds, “Yes, sir.” Wolfe then tells Howard that Howard is

also in possession of a stolen firearm. More bystanders arrive on the scene, and Wolfe

tells them to return to their residence or he will have to tow the vehicle. Howard asks

Wolfe not to tow the vehicle and yells for the mother of his child to tell the officers the

gun belongs to her. Wolfe tells Howard that Howard is still in possession of the firearm

even if his girlfriend admits owning it.

        At approximately the 40:55 mark on the video, Wolfe directs Howard to the back

of his patrol car and begins to explain why he stopped Howard. Howard responds, “I’ve

been shot in the face like that.” Wolfe says, “Do you want to know the whole problem

that I have with this situation?” Wolfe explains why Howard’s actions were suspicious,


1
 Howard’s statements are not always clear from the video, but Wolfe testified at the suppression hearing
that Howard told him he was a convicted felon prior to the gun being discovered in his vehicle. Although
the court had already ruled on the issue regarding suppression of Howard’s statements, the testimony
continued regarding Howard’s argument that the gun was discovered as the result of an improper search.
Howard does not challenge the trial court’s ruling on the search of the vehicle.

Howard v. State                                                                                  Page 5
noting that Howard drove for three blocks before he stopped in front of a house, Howard

jumped out of the vehicle despite Wolfe telling him to stay in the car, and then several

people came out of the house. Wolfe continued, “You understand where I’m coming

from,” noting that Howard is a convicted felon and was driving the vehicle with a firearm

basically touching his leg. Howard responds, “I’m just trying to protect myself” and “it’s

hers.” Wolfe places Howard in his patrol car as the bystanders were getting louder and

moving closer to the scene of the traffic stop.

       At approximately the 50:45 mark on the video, while on the way to the jail, Wolfe

notifies Howard that he is only being charged with felon in possession of a firearm, not

with any outstanding traffic tickets or failure to stop. Howard repeats a number of

statements regarding the firearm he has already made, such as his girlfriend always

leaves the gun in the car, he did not think to remove it, and he had been shot and needed

the gun for protection.

       None of the statements made by Howard were the result of interrogation on the

part of Wolfe or any of the other officers on the scene. While Wolfe asks Howard after

his arrest, “You say you’re a felon?” this was clarification of Howard’s volunteered

statement prior to his arrest that he was a convicted felon. Wolfe’s statements to Howard

constituted an explanation of the actions taken by Howard that led to his arrest, an

explanation of the actions Wolfe took before, during, and after the traffic stop, and what

charges Wolfe was going to bring against Howard. These statements are the type that

are “normally attendant to arrest and custody” and do not constitute interrogation. See

Gaitan, 533 S.W.3d at 29.

Howard v. State                                                                     Page 6
         The trial court did not err in admitting Howard’s post-arrest statements as res

gestae. We overrule Howard’s second issue.

                                       Conclusion

         Having overruled both of Howard’s issues, we affirm the judgment of the trial

court.



                                          MATT JOHNSON
                                          Justice

Before Chief Justice Gray,
       Justice Neill, and
       Justice Johnson
Affirmed
Opinion delivered and filed May 5, 2021
Do not publish
[CR25]




Howard v. State                                                                   Page 7